Title: To James Madison from William C. C. Claiborne, 17 March 1808
From: Claiborne, William C. C.
To: Madison, James



Dr. Sir,
New-Orleans, March 17th. 1808.

I have heard nothing further from Nachitoches; the Report of the advance of Spanish Troops towards the Sabine is not confirmed; It however has acquired credence.
Blannerhasset has been for several weeks at Natchez, & receives (it is said) much polite attention.  I was yesterday informed by the Collector of this Port (Mr. Brown) that Lewis Kerr proposes to visit England, and that he had solicited passports of the English Minister; Kerr was a conspicuous Member of the Mexican association, and possesses great talents & address; I know not the source of Mr. Brown’s information, But he spoke with certainty.
It is rumored that Burr & Dayton and others of their friends will be in New-Orleans in the month of April or May; proposals have been issued here, for publishing a Weekly paper to be called "the Magic Lantern": It is to be conducted by a Society of "Choice Spirits", among whom are numbered Bollman, Workman, Kerr, Alexander, Daversac’ & several others alike distinguished for friendly dispositions towards the "would be Emperor".
The object of this association is (probably) to write down every friend of the Government in this Territory; but their Malice will, for the most part be directed against myself.  I am Dr. Sir, with great Esteem & Respect, yo: hble servt.

William C. C. Claiborne

